Citation Nr: 0500861	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran presented testimony at a 
Travel Board hearing at the RO in October 2004.  At the 
hearing the veteran submitted additional medical evidence and 
waived initial consideration by the agency of original 
jurisdiction.  Accordingly, the evidence will be considered 
by the Board in its appellate review.  See 69 Fed. Reg. 
53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304(c)).


FINDINGS OF FACT

1.  The veteran was denied service connection for a left knee 
disorder by way of a RO rating decision dated in July 1980.  
He did not perfect an appeal and the decision became final.  

2.  The evidence received since the July 1980 decision is 
new, and does raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for a left knee disorder.


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left knee 
disorder has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1973 to 
December 1974.  The veteran originally submitted a claim for 
entitlement to service connection for a left knee disorder in 
March 1980.  His claim was denied by the RO in July 1980.  
Notice of the rating action was provided that same month.  
The veteran did not perfect an appeal and the decision became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2003).  As a 
result, service connection for a left knee disorder may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1980 RO 
decision consisted of the veteran's service medical records 
(SMRs), and a VA examination report dated in June 1980.  

The SMRs show that the veteran did not report any left knee 
problems on his entrance physical examination.  The actual 
physical examination report did not list any left knee 
findings.  The veteran was first seen for a complaint of left 
knee pain in September 1973.  He reportedly gave a history of 
two years of popliteal pain and patellar pain.  X-rays at the 
time were said to be negative.  The impression was possible 
asphalt syndrome.  The veteran was seen again in June 1974 
after he fell and struck his left knee on a ladder on his 
ship.  The impression at the time was of a left knee sprain.  
The veteran had an orthopedic consultation in August 1974.  
The consultation request said that the veteran had had 
repeated trauma to the left knee with effusion and pain.  The 
physician noted a history of repeated trauma to both knees 
with the left having more incidents than the right.  The 
veteran was noted to have twisted his left knee while playing 
basketball.  X-rays were interpreted as within normal limits 
except for evidence of Pellegrini Stieda syndrome - 
calcification of the lateral collateral ligament.  The 
impression was chondromalacia.  

Several additional sick call entries noted continued 
complaints of pain and swelling of the left knee.  A 
September orthopedic consultation noted that the veteran was 
seen in the emergency room for persistent knee pain and 
effusion.  The physician said there was a history of repeated 
trauma before entering service.  It was suggested that the 
veteran be fully evaluated and perhaps given a medical 
discharge.  The veteran was evaluated in October 1974.  The 
examiner listed a history of a left knee injury three years 
earlier and that the veteran had intermittent problems since 
then.  X-rays were interpreted to show osteoarthritis 
dissecans.  The examiner remarked that the condition existed 
prior to service.  The examiner also recommended that the 
veteran undergo medical board processing.  A medical board 
was done in November 1974.  The medical evaluation said that 
the veteran complained of pain, swelling and stiffness of the 
left knee since a twisting injury three years prior to his 
current evaluation.  The symptoms had worsened over the past 
6-8 weeks.  X-rays were said to show an irregular defect over 
the anteromedial portion of the medial femoral condyle with 
several loose bodies in the posterior aspect of the knee.  
The medical board concluded that the veteran was not fit for 
duty as a result of a disability that existed prior to 
service and that was not aggravated by service.

The veteran was discharged as a result of a preexisting 
disability in December 1974.

The June 1980 VA examination report noted that the veteran 
injured his left knee in 1973 in a bike fall.  The examiner 
noted that the veteran had reinjured the knee with falls and 
climbing up and down steps.  The clinical diagnosis was 
history of trauma to the left knee with clinical suggestion 
of traumatic arthritis and also of palpable effusions.  An x-
ray at the time was interpreted to show osteochondritis 
dissecans and calcifications probably in the lateral 
collateral ligament.

The veteran's claim was denied in July 1980.  The RO relied 
on the service finding that the left knee disorder existed 
prior to service and was not aggravated during service.  The 
RO also found that there was no evidence of arthritis in 
service.

The veteran submitted a request to reopen his claim for 
service connection for a left knee disorder in October 2002.  
Evidence associated with the claims file since the July 1980 
RO decision includes duplicate SMR entries, records from HCA 
Parkway Medical Center, dated in March 1989, treatment entry 
from Peachtree Orthopaedic Clinic, dated in September 2000, 
records from Kaiser Permanente for the period from August 
1996 to March 2002, statement from A. S. Reddy, M.D., dated 
in November 2003, statement from R. Urrutia, M.D., dated in 
February 2004, testimony at a Travel Board hearing in October 
2004.

Except for the SMR entries, all of the evidence is new to the 
record.  The March 1989 records relate to surgery performed 
on the left knee.  A 15-year history of left knee pain was 
noted.  The postoperative diagnoses were costochondritis 
[sic] dissecans of the left knee with loose bodies, severe 
synovitis, and chondromalacia of the patella and medial 
tibial condyle.  There was no opinion to link any of the 
diagnoses to service.  The records are not material.

The September 2000 entry from Peachtree Orthopaedics noted 
that the veteran had left knee problems starting when he was 
about 15.  He was later discharged from the Navy because of 
left knee problems.  X-rays were said to show 
tricompartmental degenerative disc disease [sic] of the knee.  
The evidence is not material to the issue, as it does not 
relate the findings to the veteran's military service. 

The records from Kaiser Permanente consist of three x-ray 
reports for the left knee dated in August 1996, May 2000, and 
March 2002.  The x-rays document degenerative changes in the 
left knee.  However, no opinion linking the findings to 
service is associated with the reports.  These records, too, 
are not material.

Dr. Reddy reported a history from the veteran of left knee 
trauma in service.  Dr. Reddy noted the two incidents in the 
SMRs involving the ladder and basketball.  Dr. Reddy did not 
mention any left knee injury prior to service.  Upon a review 
of "limited medical records", not defined in any way, Dr. 
Reddy opined that the veteran's current knee disorder was 
related to the injuries he suffered in service.

The statement from Dr. Urrutia notes that he performed 
surgery on the veteran's left knee in March 1989.  He said 
that he had reviewed "old papers" from when the veteran was 
in the service and that the veteran had repetitive episodes 
of trauma to the left knee.  He said the veteran started 
having problems when he struck his left knee on a ladder in 
1974.  Dr. Urrutia opined that it was most likely that the 
progression of all symptoms for the veteran's left knee, from 
1974 to 1989, were probably directly related to the initial 
trauma he sustained at age 19.  Dr. Urrutia did not mention 
any left knee problems that existed prior to service.  Either 
in his February 2004 statement or the March 1989 records 
associated with the veteran's surgery.  

The veteran testified in October 2004 that he injured his 
left knee in approximately 1970.  He said that he had a bike 
fall and received medical treatment.  He required no further 
treatment for the left knee after that.  He entered service 
in 1973.  The veteran said that he had no difficulties with 
his left knee at that time.  He did not recall any problems 
with his left knee during basic training.  The veteran said 
his first problems occurred after he fell and struck his left 
knee on a ladder on his ship.  He later had a twisting injury 
to the left knee while playing basketball.  The veteran said 
that he had continued to experience problems with his left 
knee since service.  The statements from Dr. Reddy and Dr. 
Urrutia, linking the veteran's current left knee disorder to 
service, were noted.  

The statements from Dr. Reddy and Dr. Urrutia are material in 
that they relate to an unestablished fact, that the veteran's 
current left knee disorder is related to traumas he suffered 
in service.  They raise a reasonable possibility of 
substantiating the claim for service connection.  The 
veteran's claim is reopened.  The issue will be remanded to 
the RO for further development.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a left knee 
disorder, to this extent, the appeal is granted.


REMAND

The veteran has testified that he suffered a left knee injury 
prior to service.  He described it as a possible twisting 
injury as a result of a bike fall.  He said that he received 
medical treatment for it at the time.  Those records have not 
been provided for an objective review of the extent of the 
injury.

The veteran did not report a prior left knee injury on his 
August 1973 entrance physical examination.  The several SMR 
clinical entries, orthopedic consultations and the medical 
board all noted a history of a left knee injury prior to 
service.  However, none of the entries described the injury 
in any way.  No residual of the preexisting injury was 
identified up until the medical board determined that the 
then current diagnosis was related to the preexisting injury.  

The Board notes that the veteran was seen for complaints of 
left knee pain within approximately one month of entering 
service in September 1973.  The Board further notes that x-
rays of the left knee were interpreted as negative at that 
time.  X-rays taken in August 1974, after the veteran's two 
left knee injuries in service, showed evidence of Pellegrini-
Stieda syndrome with calcification of the lateral collateral 
ligament.  X-rays in October 1974 were interpreted to show 
osteochondritis dissecans.  The Board acknowledges that the 
Navy determined that the later x-ray findings were the result 
of the preexisting knee injury.  However, there is nothing in 
the SMRs to explain how the veteran had a negative left knee 
x-ray in September 1973, then x-ray evidence of 
osteochondritis dissecans in October 1974, with two 
documented intercurrent knee injuries.  The SMRs are 
completely lacking for any discussion of how it was 
determined that the veteran's left knee condition in November 
1974 existed prior to service.

The June 1980 VA examination concurred in the diagnosis of 
osteochondritis dissecans but provided no opinion as to the 
etiology of the condition.

The statements from Dr. Reddy and Dr. Urrutia both attribute 
the veteran's current left knee disorder to left knee trauma 
he suffered in service.  However, neither physician makes any 
mention of the veteran's acknowledged left knee injury prior 
to service or whether any current disorder could be the 
result of such a prior injury.  While their opinions are 
sufficient to establish a basis to reopen the claim, they do 
not provide an adequate basis to establish service connection 
in that they do not address all of the pertinent evidence of 
record.

A VA medical examination and opinion is required to resolve 
the issue of service connection in this case.  Pertinent 
early treatment records would also be of benefit in affording 
the veteran a complete and fair review of his claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his left knee disorder since 
service.  He identified a Dr. Ramsey on 
his original claim in 1980 and referred 
to Dr. Ramsey as performing an arthrogram 
in 1978.  The veteran should also be 
requested to provide the treatment 
records associated with his left knee 
injury prior to service.  After securing 
the necessary release, the RO should 
obtain those records that have not been 
previously secured.  

2.  Upon completion of the action above, 
the veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
must review the claims file.  All 
necessary tests should be conducted which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner is requested to 
identify any and all disorders that may 
be present in the veteran's left knee.  

The examiner is requested to provide an 
opinion as to whether or not 1) any 
current disorder existed prior to 
service; 2) if so, was it aggravated 
during service as a result of the 
veteran's military service; 3) if a 
current disorder did not exist prior to 
service, is it at least as likely as not 
related to the veteran's military 
service.  In providing an opinion, the 
examiner is requested to address the 
change in x-rays findings in service from 
September 1973 to October 1974 and give 
an opinion as to whether the x-rays 
represent evidence of either a new 
disorder in service or an aggravation of 
a preexisting disorder in service.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


